Citation Nr: 1314090	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  06-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to November 1951 and from September 1952 to August 1954.  His awards and decorations include the Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Decision Review Office (DRO) at the RO in San Juan, Puerto Rico in January 2007.  This transcript has been associated with the file.

The case was brought before the Board in October 2009 and April 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include affording him new VA examinations and clarifying his intent with respect to any additional hearings.  The Veteran was afforded a VA examination in December 2009 and September 2011 for his psychiatric claim.  He was sent a letter in November 2009 asking whether he desired another hearing.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a current psychiatric disorder.




CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disability, including PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in May 2004 and March 2007.  The May 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's service treatment records, with the exception of his separation examination, were reported to be unavailable from the National Personnel Records Center (NPRC) in St. Louis, Missouri.  This was indicated by the NPRC in a May 2005 response to the request for the Veteran's service records.

When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer, id.  (Court declined to apply 'adverse presumption' against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The RO informed the Veteran in June 2005 that it needed additional information, to include the Veteran's company, battery, detachment, battalion, regiment, group, etc. to try and obtain service treatment records for the Veteran.  It also requested dates and places of treatment or hospitalization.  In an August 2005 response from the Veteran he indicated he did not have any additional service treatment records, but that he was assigned to the 25th Division, 14th Artillery Regiment.  This information had already been provided to the NPRC in the April 2004 request for records.  The Board concludes the RO exhausted efforts from obtaining records from other sources and further efforts would be futile.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in December 2009 and September 2011 for his psychiatric claim, and medical opinions were obtained.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed conclusion for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that the September 2011 VA examination report indicates that the Veteran received VA outpatient treatment on November 15, 2010.  This treatment record is not associated with the claims folder or the Virtual VA file.  However, because the September 2011 VA examiner transcribed the November 15, 2010 outpatient treatment record within the September 2011 VA examination report, the Board finds that remand to obtain the actual record is not required.  There is no indication that the Veteran received any other VA or private treatment for a psychiatric disorder.  In fact, the November 2010 VA treatment record notes that he denied any past psychiatric history or admissions.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The specific regulatory criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2012).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of service, to include time spent in combat in Korea.  See e.g., March 2006 statement.  When the evidence shows that a veteran engaged in combat with the enemy during his service, his lay testimony of injuries sustained during service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).  As noted above, the Veteran's DD Form 214 indicates that he was the recipient of the CIB for his service in Korea with the 14th Infantry Regiment.

As discussed, the Veteran's August 1954 separation examination is available.  There is no evidence of any psychiatric disorder noted at his time of separation.  

At his January 2007 hearing before a DRO the Veteran testified that in service he was directly in the line of combat.  He testified his nerve problems began when he returned from service and he found that he was jumpy, especially after falling asleep.  The Veteran also testified that he could not go to certain places because he was afraid of falling.  He testified that at night he talked in his sleep and had found himself sleep walking on at least one occasion.  He denied seeking any treatment after service.

In an October 2007 statement, the Veteran reported that he had a nervous condition as a result of being a member of the artillery unit and suffering attacks from the enemy with heavy artillery.  He also reported being a tank crewman in the Korean War.  See also March 2006 Notice of Disagreement.

The Veteran was afforded a VA examination in December 2009 by a VA psychiatrist.  At this examination, he reported combat experience in service.  He reported living with his son and having good family relationships.  There was no outpatient treatment, current treatment, or hospitalizations reported for a psychiatric disorder.  

The Veteran had a normal affect and was oriented to person, time, and place.  His thought process and content were unremarkable.  He had no inappropriate behavior, hallucinations, delusions, panic attacks, or suicidal or homicidal thoughts.  He also had normal remote, recent, and immediate memory.  The examiner ultimately determined that there was no evidence present of a mental disorder.  

The Veteran was afforded another VA examination in September 2011 by a different VA psychiatrist to determine if he had PTSD, in addition to any other psychiatric disorder.  The Veteran had no psychiatric history.  

Again, the Veteran reported that he lived with his son and maintained a good family relationship.  He had no suicide attempts or history of violence and reported no significant difficulties in his social functioning.  His affect was normal and his speech and thought processes were unremarkable.  He was oriented to person, time, and place.  There was some evidence of mildly impaired recent memory loss.  With regard to PTSD stressors, the Veteran reported being in combat during the Korean War.  However, he reported no feelings of intense fear, helplessness, or horror; he did report constant military activity.  There were no symptoms of re-experiencing the traumatic event or significant distress or impairment.  Ultimately, the examiner determined the Veteran did not meet the criteria for PTSD and there was no other mental disorder found.  

The September 2011 VA examiner transcribed a November 15, 2010 VA outpatient treatment record (psychiatry note/consult) within the report.  It noted that the Veteran was referred by his primary care provider due to depression.  He denied a past psychiatric history and any admissions.  On Axis I, the examiner reported "No Diagnosis."

Here, even though in-service stressors are conceded, there is no evidence of a diagnosis of a current acquired psychiatric disorder, including PTSD.  The VA examiners in December 2009 and September 2011 and the outpatient examiner in November 2010 all determined that the Veteran did not have a current psychiatric disorder.   

The Veteran is competent to describe his symptoms, and the Board acknowledges his contention that he suffers from a psychiatric disorder.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of diagnosing a psychiatric disorder falls outside the realm of common knowledge of a lay person.  The Board finds that the opinions from the three VA examiners, all with medical expertise and who examined the Veteran, outweigh the Veteran's lay opinion in this regard.

Without a current diagnosis of a psychiatric disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  The preponderance of the competent and credible evidence shows that the Veteran does not have a current psychiatric disorder.  Accordingly, the claim for service connection must be denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


